Citation Nr: 1515744	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-28 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and cognitive disorder, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral neuropathy of left upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for peripheral neuropathy of right upper extremity.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

8.  Entitlement to special monthly compensation for loss of use of a creative organ.

9.  Entitlement to service connection for concussion with loss of consciousness and memory loss (claimed as head trauma).

10.  Entitlement to service connection for flat feet.

11.  Entitlement to service connection for high cholesterol.  

12.  Entitlement to service connection for fractured jaw.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009, March 2010, and September 2010 rating decisions of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2009, the Veteran submitted claims for service connection for peripheral vascular disease and sleep apnea.  In February 2012, the Veteran submitted an application to reopen the claim of service connection for tinnitus, which was previously denied in a July 1987 rating decision.  The Board cannot take original jurisdiction of these claims.  They are referred to the RO for appropriate action.

The issue of entitlement to service connection for adjustment disorder with depressed mood (PTSD not found) has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claims for service connection for concussion with loss of consciousness and memory loss (claimed as head trauma), fractured jaw, and flat fee are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision of July 1986, the RO denied the claim of service connection for a psychiatric disorder on the basis that adjustment disorder with depression was not related to service and there was no current diagnosis of PTSD; the Veteran was notified of the decision and of his appellate rights but he did not appeal and no new and material evidence was received within the appeal period.

2.  The additional evidence since the RO's decision in July 1986 includes service personnel records that existed and had not been associated with the claims file when VA first decided the claim.






CONCLUSIONS OF LAW

1.  The July 1986 RO decision, which denied the Veteran's claim of service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Service personnel records have been presented requiring de novo consideration of claim the entitlement to service connection a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c)(1) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of service connection for PTSD must be reconsidered in light of additional service records associated with the claims file after the claim was previously denied.  

Specifically, in a decision of July 1986, the RO denied the claim of service connection for a psychiatric disorder on the basis that adjustment disorder with depression was not related to service and there was no current diagnosis of PTSD.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal and no new and material evidence was received within the appeal period. 

In March 2009, the Veteran filed an application to reopen the claim of service connection for a psychiatric disorder.  One month later, in April 2009, the National Personnel Records Center provided VA a copy of the Veteran's SPRs.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 C.F.R. § 3.156 (c)(1), which provides that if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.

Here, the SPRs are relevant to the Veteran's claim because they to relate to the occurrence of the stressful events, which the Veteran asserts caused his current psychiatric disorders.  As the SPRs existed and had not been associated with the claims file when VA first decided the claim in July 1986, the March 2009 claim will be considered de novo.  38 C.F.R. § 3.156 (c)(1).

ORDER

Service connection for a psychiatric disorder, to include PTSD, depressive disorder, and a cognitive disorder, is reopened for de novo reconsideration.  


REMAND

A.  SOC

In March 2010, the RO denied service connection for concussion with loss of consciousness and memory loss (claimed as head trauma) and fractured jaw.  
In September 2010, the RO denied the Veteran's claim of service connection for, high cholesterol and flat feet.

In September 2010, the Veteran submitted correspondence that is properly construed as an NOD to the March 2010 and September 2010 rating decisions.  A statement of the case (SOC) is required when a claimant files an NOD with a determination.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding the issues of entitlement to service connection for concussion with loss of consciousness and memory loss (claimed as head trauma), fractured jaw, and flat feet.  Because the NOD placed the issued in appellate status, these matters must be remanded for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).



B.  Missing Evidence - PTSD

With regard to the claim of service connection for PTSD, the Board notes a September 2010 statement identifying a history of treatment at his Vet Center "back in [19]83."  This is consistent with a similar statement he made during a VA psychiatry consultation in May 2009 indicating group therapy at the Vet Center "years ago."  Likewise, he informed a VA examiner in April 2011 that he had "started going to treatment in the 1980s, going to 'rap session' with other veterans."  In this same examination, he reported "having been on an inpatient psychiatric unit at VAMC in the mid 1980s."  

At present, the Board could not locate any information in the claims file showing that reasonable attempts were made to attempt to obtain records from the Vet Center or the inpatient records from the 1980s.  Because these records are relevant to his appeal, all reasonable efforts should be made to attempt to obtain them.  

C. Missing Records - Social Security

There is also an indication that the Veteran has recently filed for benefits with the Social Security Administration (SSA).  A more recent VA treatment record from April 2012 notes the Veteran's indication that he had been awarded SSA benefits.  As these records may be pertinent to all claims now on appeal, the records from SSA should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2014) regarding the issues entitlement to service connection for concussion with loss of consciousness and memory loss (claimed as head trauma), fractured jaw, high cholesterol, and flat feet.  This is required unless the matters are resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

2.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, to specifically include Vet Center and inpatient hospitalization records from the 1980s.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

3.  Obtain all records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 2-3 above must be documented in the claims file.  As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the records custodian advises that the requested records do not exist or the custodian does not have them.

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  If the Veteran's VA treatment records from the 1980s are obtained pursuant to paragraph 2, arrange for the pertinent information to be forwarded to a psychiatrist or other qualified mental health professional for a VA opinion.  

The need for an in-person evaluation should be decided by the examiner.  Accordingly, the examiner is asked to review all relevant information, including the newly obtained treatment records from the 1980s.  Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that PTSD or any other psychiatric condition is related to the Veteran's service.  

The examiner is asked to identify and explain the information relied on and the reasoning underlying all conclusions.    

A report of examination should be prepared for associated with the claims file.  

6.  After completing all actions set forth in paragraphs 2-5, plus any further action needed as a consequence of the development completed in paragraphs 2-5 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


